Citation Nr: 1300080	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  08-33 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for mood disorder prior to December 28, 2009.

2.  Entitlement to an effective date earlier than December 28, 2009, for the award of a total rating for compensation based upon individual unemployability due to service-connected disabilities.

3.  Entitlement to an effective date prior to December 28, 2009, for the award of Chapter 35 dependents' educational benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran had active service from September 1970 to April 1972 and from July 1973 to July 1982.

This case came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In September 2010, the case was remanded, as the Veteran had requested a videoconference hearing at the RO.  In March 2011, the request was withdrawn in writing by the Veteran's attorney representative.  In June 2012, the Veteran's representative reiterated that the Veteran did not want a hearing.  Thus, the Veteran's request for a Board hearing has been successfully withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

In August 2011, the Board did the following: (1) granted a 100 percent evaluation for mood disorder as of December 28, 2009; (2) reopened and remanded the claim of entitlement to service connection for calluses of the right foot; (3) denied entitlement to a rating higher than 30 percent for plantar keratoses/tyloma of the left foot and a rating higher than 30 percent for residuals of a stab wound of the neck; (4) denied entitlement to a rating higher than 30 percent for mood disorder prior to December 28, 2009; (5) denied entitlement to an effective date prior to December 28, 2009, for a TDIU; and (6) denied entitlement to an effective date prior to December 28, 2009, for the award of Chapter 35 dependents' educational benefits.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the August 2011 decision in part.  Specifically, the parties noted that the Veteran was abandoning his claims for higher ratings for the left foot and the scar on the neck.  They also noted the Veteran abandoned his claim for a higher rating for mood disorder as of December 28, 2009.  The parties moved to have the August 2011 Board decision vacated as to the denial of an initial evaluation in excess of 30 percent for mood disorder prior to December 28, 2009, and the denials of earlier effective dates for the award of a TDIU and Dependents' Educational Assistance prior to December 28, 2009.  That same month, the Court granted the motion.  The case has been returned to the Board for further appellate review. 

As noted above, the Board reopened the claim for entitlement to service connection for calluses of the right foot and remanded the claim for additional development and adjudicative action.  In reviewing both the claims file and the Veteran's file on Virtual VA, the additional development has not been completed, and thus this issue is not part of the current decision.  Therefore, it will not be addressed in the decision.


FINDINGS OF FACT

1.  The Veteran is not a credible historian.

2.  Prior to December 28, 2009, there is a lack of credible evidence that the Veteran's mood disorder was manifested by occupational and social impairment with reduced reliability and productivity.

3.  Prior to December 28, 2009, there is a lack of credible evidence that the Veteran was unable to obtain and sustain gainful employment due to service-connected disabilities.  

4.  Prior to December 28, 2009, the Veteran was not permanently and totally disabled due to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for mood disorder prior to December 28, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for entitlement to a total rating for compensation based upon individual unemployability effective prior to December 28, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

3.  The criteria for entitlement to Dependents' Educational Assistance benefits were not met prior to December 28, 2009.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As to the claim for an initial evaluation in excess of 30 percent for mood disorder, as service connection, an initial rating, and an effective date have been assigned during the appeal, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The same conclusion applies to the claims for earlier effective dates for the award of a TDIU and Dependents' Educational Assistance benefits, as these benefits were awarded, and the Veteran has now appealed the effective date assigned.

The Board finds VA has fulfilled its duty to assist the claimant.  VA has obtained VA treatment records and the Social Security Administration (SSA) records in denying the Veteran benefits in 1994 and granting benefits in 2000.  VA has also provided the Veteran with multiple VA examinations in connection with the claim for increase for PTSD.  VA did not provide the Veteran with an examination in connection with the claims involving earlier effective dates as they do not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2012).  Regardless, oftentimes in claims involving earlier effective dates, the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  This is the case with the claims for earlier effective dates.  Additionally, as explained in detail below, the Board finds that the Veteran is not a credible historian, and his allegations of his inability to work prior to September 28, 2009, are not credible.  Thus, any medical opinion obtained now regarding when the Veteran was first unable to obtain and sustain gainful employment would have to rely on statements provided by the Veteran, which statements will be accorded no probative value.  For these reasons, the Board has determined that a remand to determine when the Veteran first was unable to obtain and sustain gainful employment is not warranted.  

In June 2012, the Veteran's representative submitted copies of December 2008 and March 2011 vocational assessment reports and noted that the Veteran waived initial consideration of that evidence by the agency of original jurisdiction.  The agency of original jurisdiction had considered the December 2008 report; however, it appears it had not reviewed the March 2011 report.  Regardless, with the waiver from the Veteran, the Board may consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2012).  

In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  The claimant was been afforded a meaningful opportunity to participate in the adjudication of the claim.  Hence, the case is ready for adjudication.

II.  Credibility

Prior to the Board addressing the issues on appeal, it will address the Veteran's credibility, as it finds that it has been called into question based upon multiple inconsistent statements throughout the record, which impacts the probative value of the Veteran's statements as to all the issues on appeal.  

The record reflects the Veteran worked for Prestage Farms beginning in September 1997.  See VA Form 21-4192, Request for Employment Information In Connection With Claim For Disability Benefits, received in June 2006, completed by an employee for Prestage Farms.  The Veteran sustained an injury to his right wrist on December 24, 1997, and subsequently received workers compensation following the injury.  See June 2000 decision by the Social Security Administration (SSA) on page 2.

In May 2000, the Veteran submitted a completed VA Form 21-527, Income-Net Worth and Employment Statement.  There he indicated he had last worked for Prestage Farms from 1997 to 1998.  See Part II.  Specifically, he wrote, "[W]ent to work in 97 term[inated] in 1998 because of being hurt on the job."  Id. at item # 11D.  He wrote he became too disabled to work in December 1997.  Id. at item # 9.  When asked the date he last worked, he wrote, "December 97."  Id. at item # 14.  However, contrast this report of facts to other evidence that shows the Veteran did, in fact, work between December 1997 and December 1998.  For example, in the June 2000 decision from SSA, the Administrative Law Judge (ALJ) wrote the Veteran had worked from July 22, 1998, through December 21, 1998, as a handyman at Prestage Farms under special circumstances.  See decision on page 2.  In a July 1998 private medical record, the examiner wrote, "[The Veteran] has been using the power washer at work and being fairly active."  See July 22, 1998, record from Goldsboro Orthopaedic Associates, P.A.  In a September 1998 private medical record, the examiner noted that the Veteran was working.  See September 24, 1998, record from Eastern Orthopaedic Group, Inc. ("He is working; however, he does state that this does impair his ability to do his job.").  This was confirmed by the employer, who indicated the Veteran last worked in December 1998.  See VA Form 21-4192, received in June 2006.  Thus, on the VA Form 21-527, the Veteran left out the fact that he had gone back to work for approximately five months.  

Additionally, in the VA Form 21-527, the Veteran reported he completed high school and one year of college.  See Part III, Education.  When asked the nature and time spent in other education and training, the Veteran wrote it was not applicable.  Id. at item # 17.  He reported the most he ever earned in one year was $14,000, which was in 1997.  Id. at item #s 10A & 10B.  The Veteran wrote that workman's compensation was ending soon.  See item # 24; see also March 1999 transcript on page 3, wherein the Veteran testified that, "Yes I am employed but I'm out on workmen's compensation due to surgery on my hand."  

Contrast these facts to the VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, the Veteran submitted in September 2005.  There, the Veteran wrote he completed high school only.  See item # 21.  He denied having had "any other education and training" before he became too disabled.  Id. at item # 22A.  He reported he last worked in 1997 and wrote he had worked for Prestage Farms from June 1997 to June 1997.  The Veteran wrote that the most money he had ever earned in one year was $19,000, which was in 1997 as a handyman.  Id. at item # 15A.  When asked if he had left his last job because of his disability, the Veteran checked "yes" and wrote that he was "Physically unable to do work" and that he did not expect to receive workers compensation benefits.  Id. at item #s 17 & 19.  Thus, the Veteran changed his education level (from one year of college to high school), the highest amount of money he made in one year (($14,000 to $19,000) which is not as significant as changing his education level), and the last day he worked (December 1997 to June 1997 (when he had not even started work at Prestage Farms)).  Further, his report that he did not expect to receive workers compensation benefits, when he, in fact, received such benefits in connection with his employment at Prestage Farms is a misrepresentation of the facts.  There is no question that the Veteran received workers compensation benefits.  See SSA decision on page 2; March 1999 Board hearing transcript on page 3.  These inconsistencies and the misrepresentation of facts have damaged the Veteran's credibility.

As to the Veteran denying that he received workers compensation benefits, the Board is aware that following September 2005, the Veteran submitted the September 2005 VA Form 21-8940 in October 2006 and stated he wanted to correct an error that was made in the September 2005 form.  See note attached to VA Form 21-8940.  The Veteran changed two facts on the form: (1) what disabilities caused him to be unemployable and (2) his response to question # 18 about whether he received or expected to receive disability retirement benefits (he initially reported no and then changed it to yes).  See October 2006 VA Form 21-8940.  Thus, the Veteran had an opportunity to correct his response to question # 19, which asked if he received or expected to receive workers compensation benefits, and the Veteran left his answer as, "No."  Again, the Veteran testified, under oath, to the Board that he was receiving workman's compensation benefits.  See March 1999 transcript on page 3.  On the two VA Forms 21-8940 submitted in September 2005 and October 2006, the Veteran signed the documents under penalty of perjury.  See "Penalty" under signature.  Thus, the Board finds that the Veteran's denial of such fact to be an intentional misrepresentation.  The fact that the Veteran would attest to this fact, which fact is not true, damages his credibility.

The Veteran submitted another VA Form 21-8940 in February 2010.  The facts in this form are different from the facts in the September 2005 and October 2006 forms.  For example, the Veteran wrote he last worked full time on "01/01/1996."  See item # 13.  In the 2005 and 2006 forms, he wrote he last worked full time in "1997."  See item #s 13.  In response to what was the most he had earned in one year, the Veteran reported $9,500, which he wrote was in "Maybe '85, '86, '87, or '93" as a welder.  See item #s 15A-15C.  In the 2005 and 2006 forms, he wrote the most he had earned in one year was $19,000 in 1997 as a handyman.  See item #s 15A-15C; see also May 2000 VA Form 21-527 where he reported the most he earned was $14,000 in 1997.  In the 2010 form, he reported having completed one year of college and having additional education or training at Sampson Tech for 18 months from 1987 to 1988.  See item #s 21 & 22B.  In the 2005 and 2006 forms, he wrote he had completed high school and denied having any other education or training.  See item #s 21 & 22A; see also May 2000 VA Form 21-527 where he reported one year of college but denied any additional training.  In the 2010 form, he denied leaving his last job because of his disability.  See item # 17.  In the 2005 and 2006 forms, he reported he left his last job because of his disability.  See item 17.  Thus, the Veteran changed the most money he had made, the year such occurred, when he last worked, whether he left his last job because of his disability(ies), his education level, and whether he had undergone additional training before becoming too disabled to work.  These are additional inconsistent statements from the Veteran.  

Going back to the Veteran's education level, not only has the Veteran provided inconsistent facts as to whether or not he had completed any college, he has provided inconsistent facts regarding high school.  For example, his service personnel records indicate he received a diploma from S. Johnson High School in North Carolina in 1970.  However, when he spoke to Carl Barachi, a vocational specialist in December 2008, he reported he completed the 11th grade in the "Palmetto, Florida" schools and later obtained his GED.  See December 2008 report on page 2.  These are additional inconsistent statements from the Veteran.  

The Veteran reported to examiners that he had been to Vietnam.  At times, he reported having engaged in combat.  At other times, he reported not having engaged in combat.  For example, in March 2008, a VA examiner wrote, "[The Veteran] went to V[ietnam] for 2 months in 1971 and 1 1/2 month[s] in 1974.  He was with the Artillery and did several things, drove trucks and cooked.  He was in combat.  He was not wounded.  He was exposed to Agent Orange.  He was in Korea from 1977-1978 in Operation Paul Bunion."  An October 2008 VA treatment record shows the examiner wrote, "P[atien]t stated that he was in Vietnam several times as an artillery person, as a cook, truck driver and as well provided intelligence.  P[atien]t stated that he had c[o]me close to death several times...."  See October 23, 2008, VA treatment record.  In the December 2008 report from Mr. Barachi, he wrote, "[The Veteran] actively served with the US Army from September 1970 to April 1972, including non-combat service in Vietnam."  See report on page 1.  The Veteran's service personnel records show that the only two places he served overseas were in Germany and Korea.  See service personnel record.  There was no service in Vietnam.  Additionally, the Veteran did not receive any medal indicating he served in Vietnam.  Id.  Thus, his reports of service in Vietnam are false.  This damages the Veteran's credibility.

Additionally, an examiner noticed that the Veteran was exaggerating his physical symptoms.  For example, in June 1994, the Veteran underwent a disability determination evaluation while seeking SSA benefits at that time for headaches, sleeping at night, noises, and dizziness.  See Form SSA-3368-BK, submitted in May 1994.  There, the examiner wrote the following, in part:

It was noted that while in the examining room[, the Veteran] could heel and toe walk with some difficulty.  I feel there is a certain degree again of exaggeration with this.  Tandem walking was likewise done with poor balance.  He came into the exam wearing a sandal on his left foot with a sock and a normal shoe on the right foot.  He had a noticeable limp while in my presence in the examining room and the ante-room of the office.  He also was observed leaving the office and it was noted that he had an essentially normal gait once he left the office and was walking across the parking lot.  The rest of the examination was essentially negative.

The Board finds that this is indicative of the Veteran exaggerating his symptoms while seeking compensation benefits.  This is not the only examiner who described this kind of behavior.  For example, when the Veteran underwent a VA examination in connection with his left foot in November 2006, the examiner wrote the following, in part:

There was no evidence of pain with ambulation until asked to participate in the exam.  For example he was able to walk into the exam room wearing only a pair of sandals and lightweight cotton socks but when asked to stand for the exam, he would not bear weight on the left foot stating it caused too much pain.  He did hold the left foot with some weight bearing of the heel prior to being asked to do so during the exam, at which point he stated he was unable to bear weight on the heel secondary to pain.  He would not bear weight on either foot for the toes or heels, or with inversion or eversion, i.e., pronation and supination saying this would cause pain.  There was no evidence of fatigability, weakness or decrease in endurance.  No edema, no instability.  There was diffuse tenderness to palpation of the plantar aspect of both feet, non-reproducible.  For example, when distracted during palpation of the dorsum of the foot[, I] palpated some of the same areas to the plantar aspect without eliciting the same response that I had when he was aware I was examining the plantar aspect of the foot....  Gait was normal prior to the exam.  He was hobbling and limping during the exam.  

[T]oday's voiced pain level [with respect to left foot] and lack of reproducibility with distractions is somewhat out of proportion to what this examiner would expect.  

Two examiners came to the same conclusion regarding the Veteran's exaggerated behavior while having his feet examined, and these two examiners examined the Veteran 12 years apart.  The similarities would indicate that the Veteran has been consistent in demonstrating inconsistent behavior while being examined in connection for monetary benefits.  

The Veteran has claimed his foot has been bothering him tremendously for years.  At the November 2006 examination, he described his pain level at a 10 on a scale from one to 10 with 10 being the worst, and reported he used a walker because of his left foot, but the examiner found the Veteran had 5/5 strength in the left lower extremity.  The Board finds that this is additional evidence that the Veteran's reports of symptoms in connection with claims for monetary benefits are exaggerated.  See also November 2006 scar examination report ("Prior to the exam when discussing his other claim [involving the left foot], he was able to turn his head to the right to address this examiner.  However, on exam he stated he could not move his head to the right actively or passively.").  Thus, the Veteran's inconsistent behavior during examinations is not limited to his left foot.

The Board is aware that the Veteran is in receipt of a 100 percent evaluation for a mood disorder, which he and/or his representative may allege is the cause of the Veteran's inconsistent statements, as the 100 percent evaluation contemplates a psychiatric disorder, where the claimant cannot remember relative's names and his own name for that matter.  However, the Veteran was reporting inconsistent facts back in 1987 and 1990-prior to any complaints involving psychiatric symptoms (the Veteran denied any psychiatric symptoms prior to 2005, which the Board will address below).  For example, in a VA Form 21-2545, dated in March 1987, the Veteran indicated that he had worked for Sampson Salvage from 1983 to 1985 and then was doing farm work involving tobacco beginning in 1986.  See form at Section A.  He submitted the same form in March 1990, which is three years later, and reported he worked for Sampson salvage from 1983 to 1984 (one year less than what he reported in 1987) and then for Wickes Lumber, which was a warehouse, from 1984 to 1988.  See form at Section A.  This would mean that the Veteran was working for Wickes Lumber at the time he completed the VA Form 21-2545 in 1987, and yet he did not report such employment.  The 1990 form does not report the work the Veteran did on a farm involving tobacco.  Thus, prior to the Veteran ever complaining of psychiatric symptoms, he was reporting inconsistent facts, which is evidence against an allegation that the psychiatric disorder has caused him to report inconsistent facts.  See also June 1994 disability determination evaluation (where examiner described inconsistent behavior by the Veteran while examining the Veteran's left foot).

As to the Veteran denying psychiatric symptoms prior to 2005, when seen in August 2000 at VA with complaints of foot pain, the examiner wrote when evaluating the Veteran's mental state, "Patient states he is in good mental health."  See August 14, 2000, VA treatment record.  In September 2003, he was asked if he was being followed for posttraumatic stress disorder (PTSD) by Mental Health, and the Veteran responded no.  He was asked if he had a terrible experience that others never go through, such as being attacked, etc.  The Veteran responded yes.  However, when asked: "In the past month, have you been bothered by repeated memories, thoughts, or images of one or more of the stressful events you have experienced before," the Veteran responded no.  When asked if in the past month, he had felt distant or cut off from other people, the Veteran responded no.  When asked if in the past month, he had been "super alert," watchful, or on guard, the Veteran responded no.  It was determined that the PTSD screen was negative.  See September 3, 2003, VA treatment record.  Also, the Veteran denied any episodes of feeling down, depressed, or hopeless during the last month, and denied any episodes of little interest or pleasure in doing things during the last month.  The examiner concluded the depression screen was negative as well.  Id. 

When the Veteran was seen in September 2004, he underwent another PTSD screen.  He denied being followed by Mental Health.  When asked if he had ever had any experience that was so frightening, horrible, or upsetting that in the past month he had had any nightmares about or thought about it when he did not want to, the Veteran responded no.  When asked if he had tried hard not to think about it or went out of his way to avoid situations that remind him of it, he responded no.  When asked if he was constantly on guard, watchful, or easily startled, the Veteran responded no.  When asked if he felt numb or detached from others, activities, or his surroundings, the Veteran responded no.  The PTSD screen was negative.  See September 23, 2004, VA treatment record.  In a separate VA treatment record from that day, the Veteran reported feeling depressed because "his girlfriend left him and he can't pay his bills."  He denied wanting to see a psychiatrist.  

A September 2005 VA treatment record shows the Veteran denied any episodes of feeling down, depressed, or hopeless during the last month and denied any episodes of little interest or pleasure in doing things during the last month.  The depression screen was negative.  See September 19, 2005, VA treatment record.  In a February 2006 private medical record, the examiner wrote in response to review of the psychiatric system, "No recent change in mood or behavior."  See February 7, 2006, private medical record from Huff Orthopaedic Group, P.A.  

The first time the Veteran reported that an in-service stressor was bothering him was in May 2006, when he stated he had combat in Korea and at times he would hear bomb sounds, which made him jumpy.  He denied watching war movies.  See May 11, 2006, VA treatment record.  However, when he first provided the details of the stressor from service, the Veteran described a situation of driving down a road where he was worried about falling and dying.  See VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma.  In August 2006, the Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), wherein he alleged being exposed to bomb attacks.  See id.  The Board notes that these are inconsistent statements.  Regardless, the point of laying out these facts is that the Board does not find that the inconsistent statements made by the Veteran are due to his psychiatric disorder, but rather a pattern demonstrated throughout the record beginning in the 1980s.

In going through the claims file in significant detail, the Board found that the Veteran consistently reported inconsistent statements about multiple subject matters.  The Board has laid out a detailed description of the inconsistent statements above, and will address additional inconsistent statements now to support its conclusion that it cannot rely on statements from the Veteran in connection with claims for monetary benefits.  

In the December 2008 Individual Unemployability Assessment, Mr. Barchi wrote, "[The Veteran] proudly reports that he has been drug and alcohol free for the past three years and that this statement is supported by VA toxicology screens."  See page 2.  This would indicate that the Veteran had been alcohol and drug free since approximately 2005.  However, in April 2008, the examiner wrote the last time the Veteran drank was on April 4, 2008, and he had last smoked marijuana on February 7, 2008.  In October 2008, the Veteran reported that he drank a six pack every day "until recently."  His last drink was 2 months ago.  The Veteran reported that his last use of cannabis was two months ago.  See October 23, 2008, VA treatment record.  Thus, when the Veteran reported to Mr. Barchi that he had not had alcohol or drugs in the past three years, such was a false statement.  His report to the November 2006 VA examiner that he had never had drug or alcohol problems in the past or present, see VA examination report under "Drug and Alcohol." was also a fabrication.  See also May 11, 2006 VA treatment record (Veteran denied any recent use of marijuana but examiner noted that the Veteran had tested positive in February 2006).  The Board understands that it is common that people with drug and alcohol problems tend to deny such problems; however, that does not take away the fact that the Veteran has provided false statements.  

The Board notes that when the Veteran's ex-wife was seeking apportionment benefits for their "helpless child," the Veteran provided two VA Forms 21-0788, Information Regarding Apportionment of Beneficiary's Award, in November 2007 and December 2007, where he provided different facts in each form.  For example, in November 2007, he wrote that is rent was $390 a month.  See Part II, item # 1A.  However, in the form he completed the following month, he reported that his rent was $460 a month.  See Part II, item # 1A.  It appears that his rent was, in fact, $390 a month based upon a February 2008 "Three Day Notice to Pay Rent or Quit" from an apartment complex who noted that the Veteran owed $390 plus a late fee of $19.50 for rent.  See letter.  This is not the only fact he changed.  He reported monthly school expenses of $250 for his daughter in the November 2007 form, but then reported such entry was not applicable ("N/A") in the December 2007 form.  Compare Part II, 1G in each form.  The Veteran seems to report inconsistent facts when dealing with monetary benefits.

As a result of the multiple inconsistent statements and misrepresented facts and the behaviors described by medical professionals while the Veteran was being examined in connection with monetary benefits, the Board is unable to ascribe any probative value to the Veteran's statements in connection with his claims.  This impacts his claims because much of what examiners rely upon in evaluating a psychiatric disorder and physical disorders are statements from the patient and the patient's behavior during evaluations.  The Board finds that it cannot rely on the Veteran's statements during examinations as to the severity of his psychiatric symptoms, when he has provided multiple inconsistent statements on various subject matters.  It also finds that it cannot rely on the Veteran's statements regarding his employment history, since he has provided inconsistent facts regarding his employment and his education.  The Board does not come to this conclusion lightly; rather, it is based upon a thorough review of all five volumes of the evidence in the Veteran's claims file and the file in Virtual VA.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  

Lastly, the Board is aware that it did not address the credibility issue in the August 2011 decision.  This credibility determination was made during the current review of the claims file.  As the August 2011 Board decision was vacated as to the three issues being decided herein, the Board is not prevented from making this credibility determination in this decision.  

The Board will now address each issue separately.

III.  Increased Rating

The Board notes that the issue involving a higher rating for the psychiatric disorder prior to December 28, 2009, is not an earlier effective date issue, but rather a claim for a higher evaluation prior to the award of the 100 percent evaluation.  In other words, while the Veteran may be seeking a 100 percent evaluation prior to December 28, 2009, he is also seeking evaluations in excess of 30 percent, such as 50 percent and 70 percent evaluations. 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4. 

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Posttraumatic stress disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows, in part:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV). GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores of between 51 and 60 are defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

After having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against an evaluation in excess of 30 percent prior to December 28, 2009, for PTSD.  The reasons follow.  

As noted above, because of the Veteran's inconsistent statements on multiple subject matters, it accords his report of symptoms that would fall under higher evaluations no probative value.  If the Veteran's statements are against interest, where he denies having symptoms that would meet higher evaluations, however, the Board will accord probative value to those statements, as statements against interest are usually credible.  Cf. generally Federal Rule of Evidence 804(b)(3); Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").  

When the Veteran was seen in November 2006, the examiner described the Veteran as alert, cooperative, appropriately dressed, oriented times three, adequate remote and recent memory, no looseness of associations, no flight of ideas, no bizarre motor movements or tics, no nightmares, no homicidal or suicidal ideation or intent, no impairment of thought processes or communication, no delusions, no hallucinations, no ideas of reference, no suspiciousness, marginal insight and judgment, and positive finding for intrusive thoughts.  The Veteran reported that he had a girlfriend, had lots of friends, and had six children with whom he was close.  Such description of symptoms is evidence against an evaluation in excess of 30 percent.  For example, there was no evidence of symptoms such as circumstantial, circumlocutory, or stereotyped speech, panic attacks, flattened affect, impairment in short- and long-term memory.  The Veteran's report of lots of friends is evidence against difficulty in establishing and maintaining effective relationships.  

While the examiner entered a GAF score of 57, which contemplates the symptoms that fall under the 50 percent evaluation, the Board does not find that the credible facts establish a basis to award a higher evaluation.  Under the GAF score, the social impairment described is a person having "few friends."  Again, the Veteran reported he had a lot of friends, which statement the Board finds credible because it is a statement against interest in connection with his claim for monetary benefits.  He reported he had a girlfriend and had six children with whom he was close.  Such fact does not establish a significant social impairment.  Additionally, many of the clinical findings reported by the examiner refute the symptoms described under the GAF score.  For example, the examiner did not describe the Veteran having a flat affect.  He wrote there was no impairment in the Veteran's thought process or communication.  There was no report of the Veteran having panic attacks.  Like the evaluations in the Rating Schedule, the list of symptoms under the GAF score are examples of the type of symptoms that would fall under that GAF score.  A GAF score of 57 contemplates moderate symptoms, and the Board finds that the 30 percent evaluation contemplates moderate symptoms.  

Before discussing other evidence, the Board must point out an important fact.  Because it finds that most of the Veteran's statements lack credibility, it negatively impacts the clinical findings made by medical professionals when evaluating the Veteran's service-connected disability because much of what the examiner relies upon are statements provided and behavior exhibited by the patient.  If the examiner finds there is no suicidal ideation, it is, in part, because the patient has denied suicidal ideation.  Thus, to the extent that examiners may describe a more severe disability picture than is contemplated by the 30 percent evaluation, the reader should take into account that the clinical findings are no better than the facts being reported by the patient.  

In a February 2008 VA treatment record, the examiner found that the Veteran's psychiatric disorder was moderate and noted that the Veteran had financial problems.  See February 15, 2008, record.  In March 2008, the examiner described the Veteran as appropriately groomed, fully alert and oriented, not anxious and not looking depressed, no evidence of a thought disorder, intact memory, fair judgment and insight, and good impulse control.  She assigned the Veteran a GAF score of 60.  See March 26, 2008, VA treatment record.  In April 2008, the examiner described the Veteran as having positive future plans, positive social support, a sense of responsibility to family/significant other, positive coping skills, positive problem-solving skills, and a positive therapeutic relationship.  The examiner noted that the Veteran had a nine-year-old daughter whom "he loves very much."  She added that he "live[d] for her."  She found the Veteran to be low risk for suicidal behavior and no significant risk for self harm.  See April 18, 2008, treatment record.  The description of symptoms do not show a severity of the psychiatric disorder that resembles the symptoms described under the 50 percent evaluation.  While the Veteran may have reported symptoms that would fall under this evaluation, the Board accords such statements no probative value for the reasons described above.  

In October 2008, the Veteran reported feeling depressed and down all the time.  The examiner described the Veteran as appropriate, neat, cooperative, negative for poor hygiene, no psychomotor retardation, normal speech, negative for pressured, slow, slurred, unintelligible, mute, or loud speech, negative for inappropriate behavior, eye contact, apathy, demanding, angry, impulsive, manipulative, and suspicious behavior, appropriate affect and negative for flat affect, normal thought content without paranoid, grandiose, bizarre, ideas of reference, obsessional, circumstantial, loose associations, flight of ideas, illogical, tangential, and concrete thoughts.  Hallucinations were not evident, and the Veteran denied suicidal and homicidal thoughts and plans.  The examiner found the Veteran to be oriented to person, place, time, and purpose, alert, normal concentration, normal insight/judgment, normal memory, normal abstraction, and literate.  The examiner noted that the Veteran had positive future plans, positive social support, had a sense of responsibility to family/significant other, had cultural/religious/spiritual beliefs, and had reality testing ability.  

Such symptoms do not establish occupational and social impairment with reduced reliability and productivity.  The Veteran's credible symptoms do not resemble those described under the 50 percent evaluation.  This examiner essentially refuted all the symptoms described under this evaluation.  The Board is aware that these are just a list of symptoms that describe the overall impairment of the psychiatric disorder, but the Veteran's credible psychiatric disorder symptoms do not resemble the severity of these symptoms.  The 30 percent evaluation the Veteran has been assigned during this period of time contemplates symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  The examiner assigned a GAF score of 50 which would contemplate more severe symptoms than he described when addressing the specific symptoms the Veteran experienced/demonstrated or did not experience/demonstrate.  The Board accords more probative value to the list of specific symptoms reported in the examination report than the cursory assignment of a GAF score without any explanation for the GAF score.  Additionally, the examiner wrote "moderate" under Axis IV.  

What this boils down to is the fact that the Board does not find credible evidence that the Veteran's disability warrants an evaluation higher than the 30 percent evaluation.  The Veteran has demonstrated a pattern in providing inconsistent facts  and exhibiting inconsistent behaviors during examinations to establish the receipt of monetary benefits, and his entire disability picture is tainted from this finding.  This applies to the disability evaluation prior to the December 28, 2009.  

The December 2008 report by Carl Barchi has been accorded no probative value.  Mr. Barchi's opinion is primarily based upon statements provided by the Veteran, whose statements are rejected as having no probative value.  In Mr. Barchi's "Vocational Considerations" section, he is providing a summary of facts that are based upon the Veteran's report of symptoms.  A medical opinion can be no better than the facts alleged by the Veteran, and an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  In his conclusions, Mr. Barchi listed three service-connected functional impairments, which were the Veteran's reported pain levels (not credible), the Veteran's report of needing to sleep at various times of the day (not credible), and the Veteran's limited ability to ambulate (not credible).  Thus, Mr. Barchi's conclusions are accorded no probative value.  Id.  These same conclusions apply to the March 2011 report by Dr. Jonathan Mangold.  Dr. Mangold's opinion regarding the Veteran's psychiatric disorder is based upon a review of the claims file, which, as stated above, is full of inconsistent and inaccurate statements from the Veteran.  See id.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the credible manifestations of PTSD are not in excess of those contemplated by the 30 percent criteria.  See above discussion.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

The Board has considered the doctrine of reasonable doubt in determining whether a higher evaluation is warranted for posttraumatic stress disorder, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

IV.  Earlier Effective Dates

In an April 2010 supplemental statement of the case, the RO awarded a TDIU, effective December 28, 2009.  Subsequently, the Board granted a 100 percent schedular rating for PTSD as of that date.  The Veteran is seeking to have the TDIU effective prior to December 28, 2009.  He stopped working on December 24, 1997, due to a hand injury he sustained at work, and states that as of that date, he has been unable to work due to his service-connected disabilities as well.  

The Veteran's service-connected disabilities, their evaluations, and effective dates prior to December 28, 2009, are as follows :

PTSD				 	30 percent from 7/13/2005
      
      
Intractable plantar keratosis/
      tyloma, left foot 			10 percent from 7/7/1982
      30 percent from 3/14/1997

      Residuals of stab wound
      to neck				10 percent from 7/7/1982
      					30 percent from 8/30/2002

His combined schedular evaluation for compensation and effective dates are as follows:

				20 percent from 7/7/1982
				40 percent from 3/14/1997
				50 percent from 8/30/2002
      70 percent from 7/13/2005

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2012).  Unless specifically provided otherwise, the effective date of an award based on a claim for increase, to include a claim for benefits based on individual unemployability, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.155(a) (2012), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 C.F.R. § 3.157(b) (2012), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination, or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  Id.  

In cases where the schedular rating is less than 100 percent, a total disability rating may be assigned when the individual is unable to secure or follow a substantially gainful occupation as the result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

When an RO is considering a claim for an increased rating from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the claims file or under VA control, any evaluation of that rating increase must consider an evaluation of a reasonably raised claim of entitlement to a total rating based on individual unemployability.  Norris v. West, 12 Vet. App. 413, 418 (1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against entitlement to an effective date earlier than December 28, 2009, for the award of a TDIU.  The reasons follow.

The Board finds that the service-connected disabilities did not prevent the Veteran from obtaining and sustaining gainful employment prior to December 28, 2009, for the same reasons described above.  In order to find that the Veteran met the criteria for a TDIU at any point, one would have to rely on the Veteran's statements.  What is clear is that the Veteran sustained an injury to his hand in December 1997 and he worked for the same farm for a period of time in 1998.  After 1998, it appears the Veteran has not worked at all.  Regardless, the Board does not find that the lack of work is due to service-connected disabilities.  The scar on the Veteran's neck does not prevent him from moving his neck.  See November 2006 VA examination report.  The calluses on the Veteran's feet have not prevented him from ambulating.  See November 2006 VA examination report.  The psychiatric disorder does not prevent the Veteran from being able to obtain and sustain gainful employment.  The finding of whether the Veteran is entitled a TDIU prior to December 28, 2009, must rely on statements from the Veteran.  As described above in detail, the Board finds it cannot accord any probative value to the Veteran's allegations of increased symptoms, to include the inability to obtain and sustain gainful employment because of the multiple inconsistent facts shown in the record.  The inconsistencies of facts and behaviors are not limited to one subject matter, which is why the Board is unwilling to accord any probative value to his statements made in connection with his claims for monetary benefits. 

The conclusions the Board made as to Mr. Barchi's and Dr. Mangold's conclusions in the December 2008 and March 2011 reports, respectively, apply to this discussion as well.  Both individuals have provided opinions that rely on facts provided by the Veteran or through the Veteran, and the Board cannot accord any probative value to these two opinions as a result.  See Reonal, 5 Vet. App. at 461; Swann, 5 Vet. App. at 233; Black, 5 Vet. App. at 180.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to an effective date prior to December 28, 2009, for an award of a TDIU.  The benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107.

The Board shall next consider whether an effective date prior to December 28, 2009, is warranted for entitlement to Dependents' Educational Assistance benefits pursuant to 38 U.S.C.A. Chapter 35. 

For the purposes of educational assistance under 38 U.S.C.A., Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2011).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

As the Veteran is not entitled to a TDIU prior to December 28, 2009, he also is not entitled to Dependents' Educational Assistance benefits prior to that date.  The evidence fails to show any basis other than total disability for which he would be entitled to Dependents' Educational Assistance benefits.  Thus, December 28, 2009, is the earliest date for which such entitlement is warranted.  

Although the Veteran may contend that he is entitled to an earlier effective date for Chapter 35 Dependents' Educational Assistance, VA regulations dictate the specific circumstances and criteria which must be met before Dependents' Educational Assistance benefits may be granted.  As these criteria were not met prior to of December 28, 2009, an effective date prior to this date for the award of Dependents' Educational Assistance benefits must be denied.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for mood disorder prior to December 28, 2009, is denied.

Entitlement to a TDIU prior to December 28, 2009, is denied.


Entitlement to an effective date prior to December 28, 2009, for the award of Chapter 35 dependents' educational benefits, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


